ORDER
PER CURIAM:
Kevin Price was employed by Vendtech-SGI, LLC, and worked as a security guard at a federal facility. In July 2015, Price failed to pass a firearms recertification test, and Vendtech discharged him. Price applied for unemployment compensation benefits. The Labor and Industrial Relations Commission determined that Price had committed misconduct connected with *189work when he failed the recertification test after declining additional firearms training offered by Vendtech, and that he was therefore ineligible for benefits. Price appeals, arguing that the Commission’s finding that he refused additional training is not supported by competent and substantial evidence. We affirm. Because a published opinion would have no precedential value, we have provided the parties with an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b).